Citation Nr: 1800271	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1978 to July 1982.  He was additionally a member of the Army National Guard from October 1982 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss.  Jurisdiction has since moved to the Honolulu, Hawaii, RO based on the Veteran's residence.

The Veteran testified at a September 2014 hearing held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

At the September 2014 hearing, the Veteran effectively raised an informal claim of service connection for tinnitus.  This matter has not been adjudicated by the RO and, therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R.§ 19.9 (b).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that noise exposure during his period of active duty has resulted in loss of hearing.  He maintains that noise from heavy equipment, including trucks, and gunfire from heavy machine guns, was sufficient to start the process of loss.

A VA examiner in April 2013 appeared to focus on when hearing loss was first apparent.  In the rationale for his opinion, he did not make it clear as to whether hearing loss diagnosed many years after service could be caused by noise exposure in service.  This should be clarified prior to final adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether any currently diagnosed bilateral sensorineural hearing loss is at least as likely as not (at least 50 percent probability) related to in-service noise exposure.  The examiner should provide a clear and thorough rationale in addressing whether the Veteran's postservice hearing loss is related to any noise exposure in service.  If it is determined that the length of time between service and a diagnosis of hearing loss is indicative of no relationship to the noise in service, the examiner must provide a rationale for such conclusion.

Noise exposure on active duty from July 1978 to July 1982 is established, based on operation of heavy equipment and trucks, and operation of a heavy machine gun.

The examiner is notified that noise exposure as a member of the Army National Guard is not to be considered, as such is not considered active military service for VA purposes.  Noise exposure, however, for any periods of active duty for training and inactive duty training should be considered as it relates to the cause of the Veteran's current hearing loss.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




